Response to Amendment
This office action is in respond to the amendment filed on 02/14/22.
In this office action, claims 3-14 and 19-20 are no longer withdrawn from consideration and claims 3-14 and 19-20 are rejointed in this office action because they are amended to depend on allowable claim 21.  Hence, the election/restriction requirement, as set forth in the Office action mailed on 02/04/19, has been reconsidered in view of the allowability of claim 21 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Andrew W. Jenkins on 03/15/22.
The application has been amended as follows: 
In The Claims
	Claim 8 has been canceled.
Reasons For The Above Change
Claim 8 is canceled because claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

REASONS FOR ALLOWANCE
Claims 3-7, 9-14 and 19-22 are allowed.
Claim 21 is allowed based on the Board of Appeal’s decision that the bias control voltage and the level control voltage are independent, and claim 21 is rewritten in an independent form including all the limitations of the base claim 1, so claim 21 is allowed because the prior art of record fails to teach or suggest a power amplification module including an amplification transistor, a constant power supply voltage, a bias current, a first current source, a first current, a level control voltage, a signal level of the amplified signal, a bias transistor, a bias control voltage with the connections and operations as recited in the claim, wherein the bias control voltage and the level control voltage are independent.
	Claims 3-7, 9-14, 19, 20, and 22 are allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

							/Long Nguyen/
Primary Examiner
Art Unit 2842